PER CURIAM.
Appellant was charged with the crime of breaking and entering a dwelling with the intent to commit petit larceny. He withdrew his plea of not guilty and entered a plea of nolo contendere. The trial court found him guilty as charged and withheld adjudication of guilt.
Appellant urges reversal on two grounds. The first being that the trial court erred in denying appellant’s motion to suppress his oral confession. We find this contention to be without merit.
The second ground raises the question whether the trial court erred in accepting the appellant’s plea of nolo contendere without first determining that the plea was made voluntarily with understanding of the nature of the charge as required by CrPR 3.170(a), 33 F.S.A.
The record on appeal is devoid of any inquiry by the trial judge into the voluntary nature of the appellant’s plea.
Therefore, the judgment and sentence are vacated and the cause is remanded for the purpose of allowing the appellant to withdraw his plea of nolo contendere or, in the event the appellant does not wish to do so, the trial court will determine the volun-tariness of the plea submitted.
Reversed and remanded.